           Case 5:19-mj-00300-BMJ Document 1 Filed 06/05/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA                      )
                                              )
                          Plaintiff,          )
                                              )
v.                                            )       Case No.: MJ-19-300-BMJ
                                              )
                                              )       Violation No.: 7933329
ADRIAN M. CASTEEL,                            )
                                              )
                         Defendant.           )

                                       INFORMATION

       The United States Attorney charges:

                                          COUNT ONE

       On or about January 22, 2019, in the Western District of Oklahoma, within the special

maritime and territorial jurisdiction of the United States, specifically, that is land occupied by

Tinker Air Force Base, the defendant, ADRIAN M. CASTEEL, did knowingly and intentionally

drive a motor vehicle on any public roads, streets highways, turnpikes or other public place of this

state when the defendant’s privilege to do so was canceled, denied, suspended or revoked, in

violation of Title 18, United States Code, Sections 7 and 13, and Title 47, Oklahoma Statute,

Section 6-303(B).

                                                      ROBERT J. TROESTER
                                                      Acting United States Attorney

                                                      s/ Daniel E. Rogers
                                                      DANIEL E. ROGERS
                                                      Special Assistant United States Attorney
                                                      4385 S. Air Depot Blvd
                                                      Tinker AFB, OK 73145-9002
                                                      (405) 739-8611
                                                      Daniel.rogers.15@us.af.mil
